ELECTRONIC RECORD                          f 3^£v/tf

COA #      02-13-00066-CR                        OFFENSE:       OTHER CRIMINAL


STYLE:     Mark Mabry v. The State ofTexas       COUNTY: , Denton

COA DISPOSITION:      AFFIRM                     TRIAL COURT:   362nd District Court


DATE: 09/11/2014                 Publish: NO     TCCASE#:       F-2011-1709-D




                        IN THE COURT OF CRIMINAL APPEALS
                                                                              1355-/?
STYLE:   Mark Mabry v. The State of Texas            CCA#:

     PRO SE.                          Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      03-   Ad20/$~                             SIGNED:                           PC:

JUDGE:        fj\ UaA^sJZ*-                          PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                          ELECTRONIC RECORD